Citation Nr: 9928598	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for a scar of the left 
wrist.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to July 
1985, and from January 1987 to June 1995. 

As noted in a January 1999 remand, this matter comes to the 
Board of Veterans' Appeals (Board) in a manner that warrants 
some explanation.  In a February 1986 rating decision, the 
San Francisco, California RO granted service connection for a 
scar of the veteran's left wrist, which was considered a 
residual of an October 1983 laceration, and assigned a 10 
percent rating for the scar under 38 C.F.R. § 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  He was notified of the 
decision by letter in March 1986.  In January 1987, the 
veteran informed the RO that he had moved to New York.  
Therefore, jurisdiction of the claims file was transferred to 
the Buffalo, New York RO.  In January 1987, the veteran also 
reentered active duty, and his compensation for the left 
wrist scar was "discontinued."  See 38 C.F.R. § 3.654 
(1998).  

In July 1995, shortly after his second term of active duty 
ended, the veteran submitted a claim to the Buffalo, New York 
RO, seeking, inter alia, compensation for residuals of the 
left wrist laceration, which had been the subject of the San 
Francisco RO's February 1986 rating action.  In March 1996, 
the Buffalo RO determined that the veteran's left wrist scar, 
evaluated in 1986 as 10 percent disabling, was to be 
evaluated at zero percent, effective July 1995 under 
Diagnostic Code 7805.  The veteran was notified of this 
action by a letter in March 1996.

(With respect to the Buffalo RO's decision regarding the 
veteran's left wrist scar, the RO apparently acted pursuant 
to 38 C.F.R. § 3.654, which provides that, where compensation 
for service-connected disability is discontinued upon a 
veteran's reentry into active duty:

[p]ayments, if otherwise in order, will 
be resumed effective the day following 
release from active duty if claim for 
recommencement of payments is received 
within a year from the date of such 
release; otherwise payments will be 
resumed effective 1 year prior to the 
date of receipt of a new claim.  ... 
Compensation will be authorized based on 
the degree of disability found to exist 
at the time the award is resumed.  

38 C.F.R. § 3.654(b)(2) (1998) (emphasis added); cf. 
38 C.F.R. § 3.105(e) (1998) (regarding notification 
procedures to be followed when RO sua sponte proposes to 
reduce an evaluation for compensation purposes).  In other 
words, the RO's March 1996 rating decision found that, 
although the veteran had been entitled to receipt of a 10 
percent rating for his left wrist scar in 1987, prior to his 
second period of active duty, the latest medical evidence 
reflected that the degree of disability manifested by that 
scar was less than the 10 percent level it had been in 1987.  
Thus, in the RO's view, the 10 percent rating was not "in 
order" in July 1995, when the RO would have otherwise 
"resumed" the 10 percent compensation at that rate.  
38 C.F.R. § 3.654.  This is why, in March 1996, the Buffalo 
RO denied a compensable rating for the veteran's left wrist 
scar, notwithstanding that he had received compensation for 
the scar in 1987.)

In July 1996, the veteran submitted a letter to the Buffalo 
RO which discussed "resolving issues" pertaining to the 
evaluation of his wrists and left heel, and to the etiology 
of blisters on his feet.  The RO treated his letter as a 
notice of disagreement (NOD) with its March 1996 rating 
decision.  In August 1996, the RO issued a statement of the 
case (SOC) regarding the issues pertaining to his wrists, 
left heel, and foot blisters.  However, the record contains 
no substantive appeal in response thereto, and hence, the 
Board has no jurisdiction over these matters.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.202 (1998).  

In September 1996, the veteran informed the RO that he had 
moved to North Carolina.  Therefore, jurisdiction of the 
claims file was transferred to the Winston-Salem, North 
Carolina RO.

The Board also notes that, in an attachment to the veteran's 
July 1995 VA Form 21-526 ("Veteran's Application for 
Compensation and Pension"), the veteran sought service 
connection for a wire burn of his left forearm, and separate 
ratings for degenerative joint disease of his knees (which 
are rated under Diagnostic Code 5257).  See VAOPGCPREC 23-97.  
By rating action in June 1999, service connection for 
multiple scars to include wire burn of the left forearm was 
denied.  However, it does not appear that the RO has 
addressed the issue of separate ratings for degenerative 
joint disease of his knees.  Consequently, this matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's left wrist scar is well healed and nontender, 
and does not affect function.


CONCLUSION OF LAW

A compensable rating for a scar of the left wrist is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Scars that are superficial, tender, and painful on objective 
demonstration warrant a 10 percent disability rating.  
Diagnostic Code 7804.  Scars that are superficial, poorly 
nourished, with repeated ulceration also warrant a 10 percent 
rating.  Diagnostic Code 7803.  Scars may also be rated on 
the basis of any related limitation of function of the body 
part that they affect.  Diagnostic Code 7805.  (In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.)

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has stressed that, in evaluating 
diseases of the joints, VA has a duty to determine whether 
the joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1998).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  With respect to the musculature, the examiner 
must consider inability to perform normal working movements 
with normal excursion, strength, speed, coordination, and 
endurance, pain on use, and weakness.  Id.  Such analysis is 
necessary where scarring affects the function of a joint.  
Diagnostic Code 7805.  


The veteran's service medical records show that he sustained 
a left wrist laceration in October 1983.  He claims that his 
service-connected left wrist scar is, at times, tender and 
painful, warranting a compensable rating.

A September 1985 VA examination report contains a diagnosis 
of "status post laceration of the left volar wrist, 
superficial, with residual tender scar."  An August 1995 VA 
examination report reflects that physical examination 
revealed a small scar in the lower aspect of the veteran's 
left wrist, which marked the site of the suture of the 
laceration.  No functional loss associated with his service-
connected left wrist disability was noted.  It was noted that 
the veteran had full range of motion of the right wrist as 
compared to the left one. A May 1996 report from a private 
physical therapist indicates that the veteran had decreased 
range of motion of the left wrist.  Additionally, a February 
1997 VA examination report reflects a significant decrease in 
the range of motion of the left wrist when compared to the 
range of motion studies conducted in August 1995 VA 
examination and private May 1996 report.  See 38 C.F.R. 
§ 4.71a, Plate I (1998).  Moreover, the veteran testified at 
a hearing before a member of the Board in June 1998 that his 
left wrist was, at times, tender and painful.  He also 
reported that his service-connected left wrist scar affected 
left hand functions.

Based on the discrepancies among the examination reports and 
lack of definite evidence of symptoms directly due to the 
scarring, the Board remanded the case in January 1999 for a 
VA examination to determine whether there was objective 
evidence of a tender and painful scar of the veteran's left 
wrist, and whether there was functional impairment due to the 
scarring.  38 C.F.R. §§ 3.326, 4.2, 19.9 (1998).  Pursuant to 
the Board's January 1999 remand, a VA examination was 
conducted in March 1999.

Despite the veteran's contentions to the contrary, a review 
of the record indicates that a compensable rating is not 
warranted for the veteran's scar of the left wrist.  VA 
examination in March 1999 showed that the veteran had no 
current complaints 

referable to the left wrist laceration and did not complain 
of difficulty carrying items in his left hand.  Physical 
examination revealed a nontender 1/2" laceration on the volar 
aspect of the wrist on the radial side of the palmaris longus 
tendon.  There was no measurable increase in the 
circumference of the left wrist, and the veteran exhibited 
full range of motion about the left wrist without apparent 
discomfort.  Intrinsic musculature of the left hand was 
intact with normal pinch, apposition, and extension of the 
left thumb.  The veteran also exhibited normal flexion, 
extension, abduction, and adduction of the left fingers.  
Sensory and vascular examination was within normal limits.  
Grip strength in the left hand was rated as normal.  X-rays 
of the left wrist revealed no significant bone or soft tissue 
abnormality.  Scarring on volar aspect of the left wrist was 
diagnosed.  The examiner opined that the veteran had a well-
healed, nontender scar on the volar aspect of the left wrist, 
which did not interfere with the function of the left wrist 
or hand.  

Absent objective demonstration that the scar is tender and 
painful, or poorly nourished with repeated ulceration, a 
compensable rating is not warranted under Code 7804 or Code 
7803.  Additionally, a compensable rating is not warranted 
under Code 7805.  VA examination in March 1999 found no 
evidence that laceration residuals limited any function of 
the veteran's left hand or wrist.  Moreover, the veteran did 
not allege functional impairment attributable to the scar.  
As there is no indication that the scar limits any function, 
a compensable rating under Diagnostic Code 7805 is not 
warranted.  Indeed, for the reasons enunciated above, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for a compensable rating for a scar of the left wrist must 
therefore be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).



ORDER

A compensable rating for a scar of the left wrist is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

